991 F.2d 802
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Tracy A. LUCK, Appellant.
No. 93-1715.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 5, 1993.Filed:  April 22, 1993.

Before McMILLIAN, FAGG, and BEAM, Circuit Judges.
PER CURIAM.


1
The sole issue on appeal is the refusal of the district court to sentence defendant to a downward departure under U.S.S.G. § 5K1.1.  This court has determined that section 5K1.1 departure is permissible only upon motion of the government.   United States v. Aslakson, 982 F.2d 283, 284-85 (8th Cir. 1992).  Except in limited circumstances not present in this matter, section 5K1.1 motions are within the discretion of the government.  Id. None was made in this case.


2
Accordingly, this matter is dismissed.  See 8th Cir.  R. 47A(a).